UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6856


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MANOJ KUMAR JHA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cr-00595-ELH-1)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Manoj Kumar Jha, Appellant Pro Se. Martin Joseph Clarke, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Manoj Kumar Jha appeals from the district court’s order

denying his motion for a new trial and denying his motion for

reconsideration of the order granting the Government an extension

of time to file a response.          We have reviewed the record and find

no abuse of discretion by the district court and no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   United States v. Jha, No. 1:12-cr-00595-ELH-1 (D.

Md. June 13, 2016).       We deny Jha’s motion for sanctions and his

motion to vacate this court’s decision in United States v. Jha,

613 F. App’x 212 (4th Cir. 2015) (No. 14-4717).              We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2